       Case 2:16-cr-00062-LRH-GWF Document 227 Filed 07/31/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Hakim Rydell Branche-Jones
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00062-LRH-GWF-1
11
                   Plaintiff,                              STIPULATION TO CONTINUE
12                                                       HAKIM RYDELL BRANCHE-JONES
            v.
13                                                        RESPONSE TO GOVERNMENT’S
     HAKIM RYDELL BRANCHE-JONES,                          MOTION TO ADMIT EVIDENCE
14                                                               (ECF NO. 224)
                   Defendant.                                     (First Request)
15
                                                                AND ORDER THEREON
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher D. Baker, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Paul D. Riddle, Assistant Federal Public Defender, counsel for Hakim Rydell Branche-
21   Jones, that defendant’s Response to the Government’s Motion to Admit Evidence (ECF No.
22   224) currently scheduled on July 26, 2019, be continued to August 5, 2019.
23          This Stipulation is entered into for the following reasons:
24          1.     Counsel for the defendant needs additional time to conduct research in order to
25   properly respond to the government’s motion.
26          2.     The defendant is in custody and agrees with the need for the continuance.
       Case 2:16-cr-00062-LRH-GWF Document 227 Filed 07/31/19 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the first request for a continuance of the Response to Government’s Motion to
 3   Admit Evidence (ECF No. 224).
 4         DATED this 31st day of July, 2019.
 5
 6    RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
      Federal Public Defender                      United States Attorney
 7
 8       /s/ Paul D. Riddle                           /s/ Christopher D. Baker
      By_____________________________              By_____________________________
 9    PAUL D. RIDDLE                               CHRISTOPHER D. BAKER
      Assistant Federal Public Defender            Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
                                       SEE PAGE 3 FOR ORDER
22
23
24
25
26
                                                   2
       Case 2:16-cr-00062-LRH-GWF Document 227 Filed 07/31/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-0062-LRH-GWF-1
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     HAKIM RYDELL BRANCHE-JONES,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Hakim Rydell Branche-Jones’ Response to the

11   Government’s Motion to Admit Evidence (ECF No. 224) currently scheduled for July 26, 2019,

12   be continued to August 5, 2019.

13          DATED
           IT IS SO this ___ day of
                    ORDERED,        July,
                                 nunc  pro2019.
                                           tunc.
14         DATED this 1st day of August, 2019.

15
                                                   LARRY R.
                                                   UNITED   HICKS DISTRICT JUDGE
                                                          STATES
16                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
